 1       SIDLEY AUSTIN LLP
         Samuel A. Newman (SBN 217042)
 2       (sam.newman@sidley.com)
         Genevieve G. Weiner (SBN 254272)
 3       (gweiner@sidley.com)
         Julia Philips Roth (SBN 324987)
 4       (julia.roth@sidley.com)
         555 West Fifth Street
 5       Los Angeles, CA 90013
         Telephone: 213.896.6000
 6       Facsimile: 213.896.6600
 7       SIDLEY AUSTIN LLP
         Charles M. Persons (admitted pro hac vice)
 8       (cpersons@sidley.com)
         Juliana Hoffman (admitted pro hac vice)
 9       (jhoffman@sidley.com)
         Jeri Leigh Miller (admitted pro hac vice)
10       (jeri.miller@sidley.com)
         2021 McKinney Avenue
11       Suite 2000
         Dallas, TX 75201
12       Telephone: 214.981.3300
         Facsimile: 214.981.3400
13
         Attorneys for Debtors and Debtors in
14       Possession
15                               UNITED STATES BANKRUPTCY COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
17                                           SAN JOSE DIVISION
18

19   In re:                                            )   Case No. 20-50682 (MEH)
                                                       )   Chapter 11 (Jointly Administered)
20   WAVE COMPUTING, INC., et al.,                     )
                                                       )   NOTICE OF MOOTNESS REGARDING
21   Debtors.1                                         )   DEBTORS’ EMERGENCY MOTION FOR
                                                       )
22                                                         ORDER (I) ENFORCING PROTECTIONS
                                                       )
                                                       )   OF 11 U.S.C. §§ 362 AND 525(A), AND (II)
23                                                     )   GRANTING RELATED RELIEF
24                                                     )
                                                           Related to Docket Nos.: 1192, 1196
                                                       )
25                                                     )   Dated: February 26, 2021
                                                       )
26                                                     )

27   1
      The Debtors in these chapter 11 cases are Wave Computing, Inc., MIPS Tech, Inc., Hellosoft, Inc.,
     Wave Computing (UK) Limited, Imagination Technologies, Inc., Caustic Graphics, Inc., and MIPS
28   Tech, LLC. The Debtors’ mailing address is 3201 Scott Blvd, Santa Clara, CA 95054.

 Case: 20-50682        Doc# 1220     Filed: 02/26/21   Entered: 02/26/21 10:34:08      Page 1 of
                                                 3
 1   TO THE HONORABLE M. ELAINE HAMMOND, THE OFFICE OF THE UNITED

 2   STATES TRUSTEE, THE DEBTORS AND ALL INTERESTED PARTIES:

 3       PLEASE TAKE NOTICE that on February 10, 2021, after proper notice and hearing, this Court

 4   confirmed the Sixth Amended Joint Chapter 11 Plan of Reorganization for Wave Computing, Inc.

 5   and its Debtor Affiliates [Docket No. 1129] (the “Plan”).2

 6       PLEASE TAKE NOTICE that as a precondition to the Plan’s Effective Date, Wave Computing,

 7   Inc. (“Wave”) and its debtor affiliates, as debtors and debtors in possession (collectively, the

 8   “Debtors”) were required to obtain the Good Standing Certificates.

 9           PLEASE TAKE NOTICE that on February 24, 2021, the Debtors filed their (i) Emergency

10   Motion For Order (I) Enforcing Protections of 11 U.S.C. §§ 362 and 525(a), and (II) Granting Related

11   Relief [Docket No. 1191] (the “525(a) Motion”); (ii) Declaration of Lawrence R. Perkins In Support

12   of The Debtors Emergency 525(A) Motion [Docket No. 1192]; (iii) Declaration of Winnie Yeung

13   Concerning Certificate of Service On The Delaware Secretary of State [Docket No. 1194]; and (iv)

14   Declaration of Genevieve G. Weiner In Support of The Debtors Emergency Motion For Order (I)

15   Enforcing Protections of 11 U.S.C. §§ 362 and 525(a), and (II) Granting Related Relief [Docket No.

16   1195] (collectively, the “525(a) Pleadings”) so that they may obtain the Good Standing Certificates as

17   a precondition to the Plan going effective.

18           PLEASE TAKE FURTHER NOTICE that on February 23, 2021, the Debtors filed the

19   Motion of Debtors Pursuant to B.L.R. 9006-1 Requesting Order Shortening Time For Hearing On

20   Debtors Emergency Motion For Order (I) Enforcing Protections of 11 U.S.C. §§362 and 525(a), and

21   (II) Granting Related Relief [Docket No. 1196] (the “Motion to Shorten Notice”), and the Declaration

22   of Lawrence R. Perkins In Support of Motion of Debtors To Shorten Time For Hearing On Debtors

23   Motion For Entry of An Order (I) Enforcing The Protections of 11 U.S.C. §§362 and 525(a), and (II)

24   Granting Related Relief [Docket No. 1197] concurrently with the 525(a) Pleadings, which sought an

25   emergency hearing on the 525(a) Motion to expedite the Debtors’ consummation of the Plan.

26           PLEASE TAKE FURTHER NOTICE that on February 24, 2021, the Court entered an order

27
     2
     Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the
28  Plan or 525(a) Motion.
                                                     2
 Case: 20-50682 Doc# 1220 Filed: 02/26/21 Entered: 02/26/21 10:34:08 Page 2 of
                                               3
 1   [Docket No. 1202] which granted the Motion to Shorten Notice and set the hearing for the 525(a)

 2   Motion on February 26, 2021 at 11:00 a.m. (Prevailing Pacific Time) (the “525(a) Hearing”).

 3           PLEASE TAKE FURTHER NOTICE that, since the filing of the 525(a) Motion, the Debtors

 4   have worked with the DSOS to resolve the dispute concerning the payment of the Franchise Fees and

 5   Good Standing Certificates.

 6           PLEASE TAKE FURTHER NOTICE that the Debtors have agreed with the DSOS to pay

 7   only (a) those Franchise Fees that both (i) accrued and (ii) became payable after the Petition Date on

 8   account of Debtor MIPS Tech Inc. in the amount of $46,199.13, and (b) certain de minimis

 9   administrative fees payable in the ordinary course for reporting requirements.

10           PLEASE TAKE FURTHER NOTICE that the DSOS has issued the Good Standing

11   Certificates.

12           PLEASE TAKE FURTHER NOTICE that the relief requested in the 525(a) Motion is moot

13   and the 525(a) Hearing can be taken off calendar.

14

15

16   Dated: February 26, 2021                      Respectfully submitted,
                                                   SIDLEY AUSTIN LLP
17

18                                                 /s/ Samuel A. Newman
                                                   Samuel A. Newman
19                                                 Genevieve G. Weiner
                                                   Juliana Hoffman
20
                                                   Attorneys for Debtors and
21                                                 Debtors in Possession
22

23

24

25

26

27

28
                                                    3
 Case: 20-50682      Doc# 1220      Filed: 02/26/21 Entered: 02/26/21 10:34:08           Page 3 of
                                                3
